DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 5-7, 12-14, 19 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 (similarly claims 12 and 19) recite “a pod agent”.  The specification recites a VM agent and container agent.  However, the specification does not disclose a pod agent.  Therefore, the examiner is unclear if a pod agent is a VM agent, container agent or another agent.
Claim 6 (similarly claims 13 and 20) recite determine the CPU resource based on a maximum between: a summation of CPU requests… and a minimum of: a summation of CPU values…  The examiner is unclear how two different objects (i.e. CPU request and CPU values can be compared).  Furthermore, the examiner is unclear as to what CPU values is referring to.  Count of CPUs, amount of CPU allocated to a container, etc.  

Claim 7 (similarly claim 14) is rejected based on rejection of claim 6.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariappan et al. (Pub 20200314015) (hereafter Mariappan) in view Chen et al. (Pub 20180307537) (hereafter Chen)

As per claim 1, Mariappan teaches:
A system comprising:
at least one computing device comprising at least one processor; at least one memory comprising executable instructions, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
determine, based on at least one container configuration, a podVM resource configuration for a pod virtual machine (podVM), the podVM comprising a virtual machine (VM) that provides resource isolation for a pod based on the podVM resource configuration; ([Paragraph 112], Orchestration agent 209 may instantiate a single one of network modules 206 to configure one or more virtual network interfaces for each of pods 202. Each of network modules 206 may represent an example instance of network module 17A of FIG. 1. For example, orchestration agent 209 may receive a container specification data for pod 202A and direct container engine 208 to create the pod 202A with containers 229A based on the container specification data for pod 202A…  [Paragraph 42], In general, a virtual machine provides a virtualized/guest operating system for executing applications in an isolated virtual environment. Because a virtual machine is virtualized from physical hardware of 
receive, from a VM scheduler, a host selection for the podVM based on the podVM resource configuration, wherein the host selection identifies hardware resources for the podVM;  ([Paragraph 13], method further includes instantiating, by the orchestrator in a selected one of the computing devices, a backend virtual execution element for the service. The method further includes sending, to the selected computing device, interface configuration data to configure, for the backend virtual execution element, a first virtual network interface for the first virtual network and a second virtual network interface for the second virtual network. The method further includes specifying, based on the service definition, the first virtual network to use as the backend virtual network for the service, configuring a load balancer to load balance the service traffic in part to the first virtual network interface.  [Paragraph 112], Orchestration agent 209 may instantiate a single one of network modules 206 to configure one or 
limit a container scheduler to bind the podVM to a node corresponding to the hardware resources of the host selection from the VM scheduler;  ([Paragraph 13], The method further includes instantiating, by the orchestrator in a selected one of the computing devices, a backend virtual execution element for the service. The method further includes sending, to the selected computing device, interface configuration data to configure, for the backend virtual execution element, a first virtual network interface for the first virtual network and a second virtual network interface for the second virtual network.  [Paragraph 112], Orchestration agent 209 may instantiate a single one 
create the podVM in a host corresponding to the host selection; and ([Paragraph 112], Orchestration agent 209 may instantiate a single one of network modules 206 to configure one or more virtual network interfaces for each of pods 202. Each of network modules 206 may represent an example instance of network module 17A of FIG. 1. For example, orchestration agent 209 may receive a container specification data for pod 202A and direct container engine 
execute at least one container within the podVM created in the host, the at least one container corresponding to the at least one container configuration. ([Paragraph 50], "Container-based" or "operating system" virtualization refers to the virtualization of an operating system to run multiple isolated systems on a single machine (virtual or physical). Such isolated systems represent containers, such as those provided by the open-source DOCKER Container application or by CoreOS Rkt ("Rocket"). Like a virtual machine, each container is virtualized and may remain isolated from the host machine and other containers.  [Paragraph 51], In general, a container is executed by the host machine as an isolated user-space instance and may share an operating system and common libraries with other containers executing on the host machine. [Paragraph 112], Orchestration agent 209 may instantiate a single one of network modules 206 to configure one or more virtual network interfaces for each of pods 202. Each of network modules 206 may represent an example instance of network module 17A of FIG. 1. For example, orchestration agent 209 may receive a container specification data for pod 202A and direct container engine 208 to create the pod 202A with containers 229A based on the container specification data for pod 202A…)
However, Mariappan does not specifically disclose a pod is a podVM.
	Chen teaches a pod is a podVM. ([Paragraph 18], For example VM 112 may host a container cluster 150 including containers 152 and 157, while VM 116 may host 
	It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Mariappan wherein podVM configuration is determined based on container configuration information, a host/node is selected/assigned for the pod and pod comprising a container/VM is created based on the container configuration information, into teachings of Chen wherein a pod is a pod (i.e. container group/cluster) implemented by a virtual machine, because this would enhance the teachings of Mariappan wherein by creating/hosting plurality of containers and VMs with a podVM, it allows group of containers that performs a unified function to be deployed together and function as an interconnected whole. 

As per claim 2, rejection of claim 1 is incorporated:
Mariappan teaches wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
identify a workload request comprising the at least one container configuration. ([Paragraph 69], Server 12A includes a container platform 19A for running containerized applications, such as those of pod 22A. Container platform 19A receives requests from orchestrator 23 to obtain and host, in server 12A, containers. Container platform 19A obtains and executes the containers. Container platform 19A 

As per claim 3, rejection of claim 1 is incorporated:
Mariappan teaches wherein the podVM resource configuration comprises at least one of: a central processing unit (CPU) resource, and a memory resource. ([Paragraph 138], Scheduler 322 monitors for newly created or requested virtual execution elements (e.g., pods of containers) and selects a minion node on which the virtual execution elements are to run. Scheduler 322 may select a minion node based on resource requirements, hardware constraints, software constraints, policy constraints, locality, etc. Scheduler 322 may represent a Kubernetes scheduler.  [Paragraph 112], Orchestration agent 209 may instantiate a single one of network modules 206 to configure one or more virtual network interfaces for each of pods 202. 

As per claim 4, rejection of claim 3 is incorporated:
Mariappan teaches wherein the memory resource is determined based on the at least one container configuration and guest operating system memory padding value for a guest operating system. ([Paragraph 138], Scheduler 322 monitors for newly created or requested virtual execution elements (e.g., pods of containers) and selects a minion node on which the virtual execution elements are to run. Scheduler 322 may select a minion node based on resource requirements, hardware constraints, software constraints, policy constraints, locality, etc. Scheduler 322 may represent a Kubernetes scheduler.  )
Chen also teaches ([Paragraph 36], Orchestrator 145 may then request network storage 170 to provision a persistent storage 135 that meets the total requirements for the entire container cluster 150 (e.g., 500 GB) (block 414). In an example, the orchestrator 145 also instructs VM 112 which will host container cluster 150 to copy the image files as lower system layers to local storage (e.g., guest memory 195A and/or VMD 192A) (block 416).  [Paragraph 1], Typically, isolated guests such as containers and virtual machines may be launched to provide extra compute capacity of a type that the isolated guest is designed to provide.)

As per claim 5, rejection of claim 3 is incorporated:
Mariappan teaches wherein the CPU resource is determined based on the at least one container configuration and a pod agent CPU padding value for a pod agent associated with the container scheduler. ([Paragraph 138], Scheduler 322 monitors for newly created or requested virtual execution elements (e.g., pods of containers) and selects a minion node on which the virtual execution elements are to run. Scheduler 322 may select a minion node based on resource requirements, hardware constraints, software constraints, policy constraints, locality, etc. Scheduler 322 may represent a Kubernetes scheduler.  [Paragraph 112], Orchestration agent 209 may instantiate a single one of network modules 206 to configure one or more virtual network interfaces for each of pods 202. Each of network modules 206 may represent an example instance of network module 17A of FIG. 1. For example, orchestration agent 209 may receive a container specification data for pod 202A and direct container engine 208 to create the pod 202A with containers 229A based on the container specification data for pod 202A…)
Chen also teaches ([Paragraph 36], Orchestrator 145 may then request network storage 170 to provision a persistent storage 135 that meets the total requirements for the entire container cluster 150 (e.g., 500 GB) (block 414). In an example, the orchestrator 145 also instructs VM 112 which will host container cluster 150 to copy the image files as lower system layers to local storage (e.g., guest memory 195A and/or VMD 192A) (block 416).  [Paragraph 1], Typically, isolated guests such as containers and virtual machines may be launched to provide extra compute capacity of a type that the isolated guest is designed to provide.)
As per claims 8-12, these are non-transitory computer-readable medium claims corresponding to the system claims 1-5.  Therefore, rejected based on similar rationale.

As per claims 15-19, these are method claims corresponding to the system claims 1-5.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONG U KIM/Primary Examiner, Art Unit 2196